Oo Oo ND nO FP WW NYO RF

MMO po DN HN HN HN HNO DN KNOB Re Rm or ee ee
Co NTN ON FSF WD NYO &§ ODO OO FANT DB NH BP WYO KF OC

 

Case 2:20-cr-Q 9/20 Page 1 of 2

Presented to the Court by the foreman of the

Grand Jury in open Court, in the presence

of the Grand Jury and FILED in the US.

DISTRICT COURT at Seattle, Washington
December 9, 2020

 

WILLIAM M. McCOOL, Clerk
(\ ~ SK
By yo" 7 Deputy

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO.  CR0-215 RSM
Plaintiff INDICTMENT

Vv.

ELLEN BRENNAN REICHE and
SAMANTHA FRANCES BROOKS,

Defendants.

 

 

 

 

The Grand Jury charges that:
COUNT 1
(Violence Against Railroad Carriers)

On or about November 28, 2020, within Whatcom County, within the Western
District of Washington, ELLEN BRENNAN REICHE and SAMANTHA FRANCES
BROOKS did knowingly and without lawful authority and permission impair the
operation of a railroad signal system, i.e., by placing a “shunt” across the railroad tracks
at Burlington Northern Santa Fe (“BNSF”) milepost 100.319, and attempted and
conspired to do the same, conduct that was against and affecting a railroad carrier

engaged in interstate and foreign commerce, i.e., BNSF.

Indictment/Ellen Reiche and Samantha Brooks - | UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Co CoC HYNQD DH On PP W YN KF

_ — bet me — bot
Nn aay Ww bo om OQ
i A

—
3.
an

,

NO NO NY WN KY NM KY NM NK LIYE
oOo NO UN BR WD NYO KF OD Oo fF ~

Case 2:20-cr-00215-RSM Document 15 Filed 12/09/20 Page 2 of 2

(c)(1), and Section 2.

 

Que

BRIAIN/T. MORAN
yenite States Attorney

Te Ss Oner

All in violation of Title 18, United States Code, Section 1992(a)(5), (a)(10),

A TRUE BILL:
patep: |Q/4 / RodO©

(Signature of Foreperson redacted pursuant to —
the policy of the Judicial Conference of the
United States)

FOREPERSON

 

TODD GREENBERG
Assistant United States Attorney

Abn. SO

 

THOMAS M. WOODS
Assistant United States Attorney

 

 

Indictment/Ellen Reiche and Samantha Brooks - 2

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
